          Case 1:20-cv-07588-CM Document 5 Filed 09/17/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ADEKUNLE A. ONATOLU,

                                 Plaintiff,
                                                               20-CV-7588 (CM)
                     -against-
                                                              CIVIL JUDGMENT
 AMAZON,

                                 Defendant.

       Pursuant to the order issued September 17, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that under the July 9, 2015 order in

Onatolu v. U.S. Army, ECF 1:15-CV-2829, 4 (S.D.N.Y. July 9, 2015), the complaint is dismissed

without prejudice.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

SO ORDERED.

 Dated:   September 17, 2020
          New York, New York

                                                        COLLEEN McMAHON
                                                    Chief United States District Judge
